Exhibit 10.11
FORM OF SUBORDINATED PROMISSORY NOTE

  [Principal Amount]   [Issuance Location]
Date: [Issuance Date]

FOR VALUE RECEIVED, PACIFIC OFFICE PROPERTIES, L.P., a Delaware limited
partnership (the “Maker”), hereby promises to pay to the order of [Holder Name]
(together with its successors and, subject to Section 13, assigns, the
“Holder”), in the manner hereinafter provided, the principal sum of [Principal
Amount], as it may be increased pursuant to the terms hereof, in immediately
available funds and in lawful money of the United States of America, together
with interest thereon, all in accordance with the provisions hereinafter
specified. This Subordinated Promissory Note (the “Note”) is issued pursuant to
[transaction agreement] (the “Agreement”).
1. Accrual of Interest. Interest shall accrue on the outstanding principal
amount hereof (including, without limitation, any PIK Principal, as hereafter
defined) at a rate equal to seven percent (7%) per annum. Interest shall be
calculated hereunder on the basis of the actual number of days elapsed and a
year comprised of three hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be.
2. Payment of Interest. Commencing on [date of first interest payment], the
Maker shall pay interest on this Note quarterly in arrears on each of March 31,
June 30, September 30 and December 31 of each calendar year and on the Maturity
Date (as hereafter defined), or, if any such day is not a business day, on the
immediately preceding business day (each, an “Interest Payment Date”), to the
Holder. Interest payable on this Note shall be paid on each Interest Payment
Date, at the election of the Maker, (i) in cash or (ii) in kind, in which event
the Holder shall be deemed to have advanced additional principal to the Maker
hereunder in the amount of such interest paid in kind, the proceeds of such
advance shall be deemed to have been applied to the payment of such interest,
and the amount of the principal outstanding under this Note shall be increased
by the amount of such interest payment on such Interest Payment Date and
interest shall thereafter accrue on the increased principal amount. The
aggregate sum by which the principal outstanding under this Note shall have been
increased from time to time pursuant to this Section 2 is referred to herein as
“PIK Principal.”
3. Maturity.
     (i) Subject to the further provisions of this Section 3, the “Maturity
Date” shall initially be [date five years from date of issuance]; provided,
however, that the Maker shall be entitled to extend the Maturity Date to [date
six years from date of issuance], upon and subject to the following terms and
conditions: (a) The Maker shall exercise its said right to extend, if at all, by
giving written notice to the Holder not less than sixty (60) days, and not more
than ninety (90) days, prior to the original Maturity Date; and (b) at the time
of the request, and at the time of the extension, there shall not exist any
Event of Default (as hereinafter defined), or any event or condition which, with
the giving of notice, the passage of time or both, would become an Event of
Default. If the foregoing conditions are not satisfied strictly in accordance
with their terms, the extension shall not be or become effective. In the event
that the foregoing conditions are either timely satisfied or waived in writing
by the Holder, the extension in question shall become effective and all terms
and conditions of this Note shall continue to apply to the extended term. On the
Maturity Date, the Maker shall pay to the Holder the sum of the outstanding
principal balance of this Note, including, without limitation, the amount of any
PIK Principal, together with accrued and unpaid interest thereon, and all other
obligations and indebtedness owing hereunder, if not sooner paid.

1



--------------------------------------------------------------------------------



 



     (ii) Notwithstanding anything to the contrary contained herein, in the
event that there is consummated at any time, whether in one or more
transactions, (a) the public offering of some or all of Pacific Office
Properties Trust Inc., a Maryland corporation (“POP”), underwritten by a
nationally recognized investment bank pursuant to which POP receives aggregate
gross proceeds of at least seventy-five million dollars ($75,000,000), (b) the
sale of all or substantially all of the assets of POP or its directly or
indirectly wholly-owned subsidiaries, or (c) the merger or consolidation of POP
with any other entity, the Maturity Date shall accelerate to the date of such
consummation.
4. Prepayment. This Note may be prepaid in whole or in part at any time without
notice, premium or a prepayment fee. Any prepayment of principal shall be
accompanied by payment of any interest, if any, accrued and unpaid through the
date of such prepayment.
5. Application of Payments. Payments hereunder shall be applied first to any
amount owed other than principal or interest, second to interest and last to
principal (including, without limitation, any PIK Principal) outstanding
hereunder, except that if the Holder has incurred any cost or expense in
connection with the enforcement or collection of the obligations of the Maker
hereunder, the Holder shall have the option of applying any monies received from
the Maker to payment of such costs or expenses plus interest thereon before
applying any of such monies to any interest or principal then due.
6. No Security. This Note is an unsecured obligation of the Maker and no lien,
pledge, security interest or other encumbrance is being granted with respect to
any property in connection with the obligations hereunder. The Holder shall have
full recourse against the Maker and all of its assets for the payment of the
obligations evidenced by this Note, including, without limitation, the principal
(including, without limitation, any PIK Principal) and any interest that has
accrued thereon.
7. Events of Default. Each of the following acts, events or circumstances shall
constitute an Event of Default (each an “Event of Default”) hereunder:
     (i) the Maker shall default in the payment when due (in accordance with the
terms of the Note) of any principal (including, without limitation, PIK
Principal), interest or other amounts owing hereunder, and such default is not
cured within ten (10) business days after the date on which the Holder provides
the Maker with notice thereof;
     (ii) (a) the Maker shall commence a voluntary case concerning itself under
any bankruptcy, insolvency or similar laws or statutes (including, without
limitation, Title 11 of the United States Code, as amended, supplemented or
replaced) (collectively, the “Bankruptcy Code”); or (b) an involuntary case
under the Bankruptcy Code is commenced against the Maker and is not dismissed
within ninety (90) days; or (c) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of the Maker or the Maker commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Maker or there is commenced against the
Maker any such proceedings; or (d) any order of relief or other order approving
any such case or proceeding is entered; or (e) the Maker is adjudicated
insolvent or bankrupt; or (f) the Maker makes a general assignment for the
benefit of creditors; or (g) the Maker shall by any act or failure to act
consent to, approve of or acquiesce in any of the foregoing.
8. Remedies; Cumulative Rights. In addition to the rights provided under this
Section 8 or elsewhere in this Note, the Holder shall also have any other rights
that the Holder may have been afforded under any contract or agreement at any
time, including, without limitation, the Agreement, and any other rights that
the Holder may have pursuant to applicable law. No delay on the part of the
Holder in the

2



--------------------------------------------------------------------------------



 



exercise of any power or right under this Note or under any other instrument
executed pursuant hereto shall operate as a waiver thereof, nor shall a single
or partial exercise of any power or right preclude other or further exercise
thereof or the exercise of any other power or right.
     No extensions of time of the payment of this Note or any other
modification, amendment or forbearance made by agreement with any person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the liability of any co-borrower, endorser,
guarantor or any other person with regard to this Note, either in part or in
whole. No failure on the part of the Holder to exercise any right or remedy
hereunder, whether before or after the occurrence of a default, shall constitute
a waiver thereof, and no waiver of any past default shall constitute a waiver of
any future default or of any other default. No failure to accelerate the debt
evidenced hereby by reason of an Event of Default hereunder or acceptance of a
past due installment, or indulgence granted from time to time shall be construed
to be a waiver of the right to insist upon prompt payment thereafter, or to
impose late payment charges, or shall be deemed to be a novation of this Note or
any reinstatement of the debt evidenced hereby, or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right which the Holder or any holder hereof may have, whether by the laws
of the State of Illinois, by agreement or otherwise, and none of the foregoing
shall operate to release, change or affect the liability of the Maker under this
Note, and the Maker hereby expressly waives (to the extent allowed by law) the
benefit of any statute or rule of law or equity which would produce a result
contrary to or in conflict with the foregoing.
9. Waivers. Except for the notices expressly required by the terms of this Note
(which rights to notice are not waived by the Maker), the Maker, for itself and
its successors and assigns, hereby forever waives presentment, protest and
demand, notice of protest, demand, dishonor and non-payment of this Note, and
all other notices in connection with the delivery, acceptance, performance,
default or enforcement of the payment of this Note, and waive and renounce (to
the extent allowed by law), all rights to the benefits of any statute of
limitations and any moratorium, appraisement, and exemption now allowed or which
may hereby be provided by any federal or state statute or decisions against the
enforcement and collection of the obligations evidenced by this Note and any and
all amendments, substitutions, extensions, renewals, increases, and
modifications hereof.
10. Attorneys’ Fees. The Maker agrees to pay all reasonable costs and expenses
of (i) collection and enforcement of this Note, whether or not any lawsuit or
proceeding is ever filed with respect hereto, and (ii) negotiation and
documentation of any Subordination Agreement (as hereinafter defined), in each
case, when such costs and expenses are incurred, including, without limitation,
the Holder’s reasonable attorneys’ fees and legal and court costs, including,
without limitation, any incurred on appeal or in connection with bankruptcy or
insolvency.
11. Severability; Invalidity. The Maker and the Holder intend and believe that
each provision in this Note comports with all applicable local, state and
federal laws and judicial decisions. However, if any provisions, provision, or
portion of any provision, in this Note is found by a court of competent
jurisdiction to be in violation of any applicable local, state or federal
ordinance, statute, law, or administrative or judicial decision, or public
policy, and if such court would declare such portion, provision or provisions of
this Note to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that such portion, provision or
provisions shall be given force and effect to the fullest possible extent they
are legal, valid and enforceable, and the remainder of this Note shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were severable and not contained herein, and the rights,
obligations and interest of the Maker and the Holder hereof under the remainder
of this Note shall continue in full force and effect.

3



--------------------------------------------------------------------------------



 



12. Usury. All terms, conditions and agreements herein are expressly limited so
that in no contingency or event whatsoever, whether by acceleration of maturity
of the unpaid principal balance hereof, or otherwise, shall the amount paid or
agreed to be paid to the holders hereof for the use, forbearance or detention of
the money advanced hereunder exceed the highest lawful rate permissible under
applicable laws. If, from any circumstances whatsoever, fulfillment of any
provision hereof shall involve transcending the limit of validity prescribed by
law which a court of competent jurisdiction may deem applicable hereto, then
ipso facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if under any circumstances the holder hereof shall ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to reduction of the unpaid
principal balance due hereunder and not to the payment of interest.
13. Assignment. Neither the Maker nor the Holder may transfer or assign its
rights or, in the case of the Maker, delegate any of its obligations hereunder,
without the prior written consent of the other party. This Note shall accrue to
the benefit of the Holder and its successors and permitted assigns and shall be
binding upon the undersigned and its successors and permitted assigns.
14. Replacement of Note. If the Maker receives evidence to its reasonable
satisfaction of the destruction, loss or theft of this Note, the Maker shall
promptly issue a replacement Note to the Holder. If required by the Maker, the
Holder shall provide an agreement to indemnify the Maker, which in the
reasonable judgment of the Maker, is sufficient to protect the Maker from any
loss that it may suffer if a lost, stolen or destroyed Note is replaced and the
original Note is thereafter presented for payment.
15. Notices. Any notices required or permitted to be given under the terms of
this Note shall be sent or delivered personally or by courier (including a
recognized, receipted overnight delivery service) or by facsimile (with a copy
sent by a recognized, receipted overnight delivery service) and shall be
effective upon receipt, if delivered personally or by courier (including a
recognized, receipted overnight delivery service) or by facsimile, in each case
addressed to a party.
     If to the Maker:
Pacific Office Properties, L.P.
841 Bishop Street
Honolulu, Hawaii 96813
     If to Holder:
[address]
16. Amendment. The provisions of this Note may be amended only by a written
instrument signed by the Maker and the Holder.
17. Subordination. Notwithstanding anything to the contrary contained herein,
this Note and the indebtedness evidenced hereby shall be subordinate in right of
payment to all indebtedness in respect of borrowed money (excluding all trade
credit and other obligations of borrower) to one or more unaffiliated
institutional lenders (each a “Senior Lender”) hereafter incurred by the Maker
(“Senior Debt”), without the need for any further documentation between or
among, the Maker, the Holder or any Senior Lender; provided, however, that, so
long as there shall exist no default in the payment of any Senior Debt of which
the Holder shall have received written notice from the applicable Senior Lender,
the foregoing subordination shall not prohibit any demand for payment of or
acceptance of any sum due and payable hereunder, or excuse any failure timely to
make such payment; and provided further that, at the written

4



--------------------------------------------------------------------------------



 



request of any Senior Lender, the Holder shall enter into a customary
subordination agreement with such Senior Lender on terms consistent herewith and
otherwise reasonably acceptable to the Holder (a “Subordination Agreement”).
18. Governing Law. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF ALL PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
ILLINOIS.
19. Jurisdiction; Waiver of Jury Trial. ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS NOTE SHALL BE FILED, TRIED AND LITIGATED IN THE STATE AND
FEDERAL COURTS LOCATED IN THE CHICAGO, ILLINOIS METROPOLITAN AREA, AND THE
PARTIES HEREBY CONSENT TO THE JURISDICTION OF AND VENUE IN SUCH COURTS, AND
WAIVE ANY OBJECTION TO SUCH VENUE BASED ON INCONVENIENT FORUM. THE MAKER WAIVES
ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF THIS NOTE, INCLUDING CONTRACT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. THE MAKER HAS REVIEWED THIS WAIVER AND
KNOWINGLY AND VOLUNTARILY WAIVES THE AFORESAID TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS NOTE
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[Signature page follows]

5



--------------------------------------------------------------------------------



 



     EXECUTED AND DELIVERED at [location] as of the date written below.
Dated as of [date]

                      PACIFIC OFFICE PROPERTIES, L.P.    
 
                    By:   Pacific Office Properties Trust, Inc.,
a Maryland corporation, its general partner
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

6



--------------------------------------------------------------------------------



 



SCHEDULE OF MATERIAL DIFFERENCES TO
SUBORDINATED PROMISSORY NOTES ISSUED PURSUANT TO FORM

              Issuance Date   Principal Amount   Holder Name
March 19, 2008
  $ 12,000,000     POP Venture, LLC
March 19, 2008
  $ 2,065,000     N. Central, LLC
March 19, 2008
  $ 801,660     Queen Street Investment Company
March 19, 2008
  $ 727,280     Pan Am Partners, LLC
March 19, 2008
  $ 613,470     STIRR-Davies, LLC
March 19, 2008
  $ 293,790     Waterfront Partners OP, LLC
March 19, 2008
  $ 193,800     STIRR-PBN, LLC
April 30, 2008
  $ 1,030,000     STIRR Black Canyon, LLC
May 23, 2008
  $ 1,220,000     STIRR USB Tower, LLC
May 23, 2008
  $ 791,341     STIRR 2155 Kalakaua, LLC

7